DETAILED ACTION

Response to Amendment
The amendment filed March 7, 2022 has been entered. Claims 1, 8, 9, and 20 have been amended with claim 7 having been cancelled. Claims 1-6 and 8-20 are currently pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of amended claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 6,017,319) in view of Shockey et al. (US 5,120,323).
Regarding claims 1 and 12, Jacobsen et al. (henceforth Jacobsen) discloses (Figure 2) an adjustable catheter straightener (it’s fully capably of straightening a catheter placed therethrough), comprising: a first elongate shaft (threaded body of 354) extending along a shaft longitudinal axis and comprising a first shaft proximal end and a first shaft distal end (end engaged with 358), wherein a first shaft inner wall of the first elongate shaft defines a first shaft lumen (receiving 358) extending therethrough; a second elongate shaft (358) disposed within the first shaft lumen extending along the shaft longitudinal axis and comprising a second shaft proximal end (engaged within lumen of 354) and a second shaft distal end, wherein: a second shaft inner wall of the second elongate shaft defines a second shaft lumen extending therethrough (Figure 2), the first shaft lumen and the second shaft lumen forming a continuous lumen (Figure 2; it can be seen that the two lumen form a continuous lumen as claimed); and the first elongate shaft and the second elongate shaft are configured to move longitudinally with respect to one another (the second elongate shaft is friction fit within the outer lumen and can at least be moved into the position depicted in Figure 2). Jacobsen fails to disclose a flexible tip at the end of the second elongate shaft which is formed from a material with greater flexibility than the second elongate shaft itself.
Shockey et al. (henceforth Shockey) teaches a telescoping catheter system wherein a second elongate shaft (26) comprises a distal tip (30) formed from a material with greater flexibility than the shaft itself (see Col. 3, lines 60-63) and wherein the flexibly tip defines a lumen (for the passage of 32 therethrough) and wherein the first shaft lumen, the second shaft lumen, and the tip lumen all form a continuous lumen (Figure 1). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the second elongate shaft of Jacobsen to comprise the atraumatic tip of Shockey so as to prevent damage to a patient’s vasculature during a procedure as taught by Shockey.
Regarding claim 9, Jacobsen/Shockey further teach wherein the flexible tip (30 of Shockey) extends distally from the second shaft distal end (it can be seen in Figures 1-2 that it forms the terminal end of the second elongate shaft).
Regarding claims 10, 11, 13, 18, and 20, Jacobsen further discloses a locking device (static frictional engagement between 354 and 358 as disclosed in Col. 4, lines 2-7; the locking device being a frictional fit is consistent with the instant disclosure as set forth in ¶ [0026]) which prevents movement between the first elongate shaft and second elongate shaft; wherein the locking device is disposed at an interface between the first elongate shaft and second elongate shaft (it’s formed via interaction between the two shafts and is therefore at an interface between them) at a distal end of the first shaft (as depicted in Figure 2, the press fit between the shafts extends to the terminal distal end of the first elongate shaft 354).
Regarding claim 19, in an alternative embodiment depicted in Figure 1, Jacobsen/Shockey teach a first elongate shaft (threaded body of 324), a second elongate shaft (320) disposed within the first shaft lumen and the soft distal tip of Shockey applied to the distal end of the second shaft. Jacobsen further discloses a locking collet (pin vise 324 and rotating chuck). The embodiment of Figure 1 is considered to meet the structure of claim 18 with the additional feature of the collet for securing the elongate members together while still finding utility in the atraumatic tip of Shockey in the cited combination.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Shockey, and further in view of Russo et al. (US 2002/0111649).
Regarding claim 8, Jacobsen/Shockey teach the claimed invention substantially as set forth above for claim 1, but do not explicitly disclose the durometer of the tip portion). Russo et al. (henceforth Russo) teaches a catheter device comprising a soft tip having a durometer of 35/40D (¶ [0037)). It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the distal tip materials of Russo to form the tip of the device of Jacobsen/Shockey so as to maintain the atraumatic insertion of the device into a target space via the use of known materials of the claimed flexibility directed at the same end use as taught by Russo.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Shockey, and further in view of Scheu (US 2004/0006329).
Regarding claim 14, Jacobsen/Shockey discloses the claimed invention substantially as set forth above for claim 12, but do not explicitly disclose a proximal end of the first shaft inner wall being tapered radially outwardly with respect to the longitudinal axis. Scheu teaches (e.g., Figure 1a) a tubular shaft comprising a tapered section (74) on its proximal end for receiving a tubular member (10) therethrough (4 [0043]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the proximal end of the first elongate shaft of Jacobsen to be tapered as taught by Scheu as it is a known means for forming a bore through which passes another tubular member during assembly. 
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Shockey, and further in view of Sakai (US 2005/0256509).
Regarding claims 16 and 17, Jacobsen/Shockey teach the claimed invention substantially as set forth above for claim 12, but do not explicitly disclose the use of gradation indicators on the second elongate shaft. Sakai teaches (Figure 1) a catheter device comprising a plurality of gradation indicators circumferentially extending around a shaft (¶ [0042]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal end of the second elongate shaft of Jacobsen/Shockey to comprise the depth marks taught by Sakai so as to allow a user to determine how far into a target space the device is inserted as taught by Sakai (¶ [0042]).
Allowable Subject Matter
Claims 2-6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783